         Case 3:21-cv-00172-BEN-AGS Document 10 Filed 04/22/21 PageID.378 Page 1 of 3



     1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11        LAKEVIEW LOAN SERVICING LLC,                    Case No.: 3:21-cv-00172-BEN-AGS
12                         Plaintiff,
                                                          ORDER GRANTING UNOPPOSED
13        v.                                              MOTION TO VACATE DEFAULT
14                                                        JUDGMENT
         ALEJANDRO C. MUNOZ, an individual;
15       GISELA IVETTE ZAMINGIR, an                       [ECF No. 8]
         individual; MCT GROUP INC., a
16
         California Corporation; COUNTY OF
17       SAN DIEGO DEPARTMENT OF
18       CHILD SUPPORT SERVICES, a
19       governmental entity; VISTA VERDE
         MASTER ASSOCIATION, a California
20
         Nonprofit Corporation; SYNCHRONY
21       BANK flea GE MONEY BANK, a
22       financial entity; and the UNITED
         STATES OF AMERICA,
23
                             Defendants.
24
25             This matter and a related case involve quieting title to the property and fixtures
26       located at 1673 Brezar Street, Chula Vista, California, 91913 (the "Subject Property").
27       See Notice of Removal, ECF No. 1; see also Vista Verde Master Association v. Broker
28       Solutions, Inc. et al., S.D. Cal. Case No. 3:20-cv-02134-BEN-KSC.
                                                      1
                                                                                20-CV-2134-BEN-KSC
       Case 3:21-cv-00172-BEN-AGS Document 10 Filed 04/22/21 PageID.379 Page 2 of 3



     1 I.     BACKGROUND
  2           Following a foreclosure due to unpaid housing association assessments, multiple
  3    liens appeared to encumber the Subject Property. Notice of Removal, ECF No. 1, 2. On
  4    April 15, 2019, Plaintiff Lakeview Loan Servicing LLC ("Lakeview"), one of those
  5    lienholders, filed this action in the Superior Court of the State of California, County of
 6     San Diego, to protect its interest in the Subject Property. Id. After the Superior Court
 7     entered default judgment but prior to terminating the case, Defendant the United States of
 8 America filed a notice of removal pursuant to 28 U.S.C. §§ 1441, 1442, 1444, and 1446.
 9 Id. The United States has now filed a Motion to Vacate the Superior Court's Default
10     Judgment (the "Motion"). Mot., ECF No. 8. The time for responsive pleadings has
11     lapsed, and the Motion is unopposed.
12     II.    LEGAL STANDARD
13            The court may set aside a final default judgment under Rule 60(b) of the Federal
14     Rules of Civil Procedure ("Rule 60(b)"). See Fed. R. Civ. P. 55(c). Rule 60(b) provides
15     that "[o]n motion and just terms, the court may relieve a party or its legal representative
16     from a final judgment, order, or proceeding" if, inter alia, the underlying judgment is
17     void. Fed. R. Civ. P. 60(b)(4).
18     III.   ANALYSIS
19            As a preliminary matter, the Court notes that the Superior Court's default judgment
20     does not divest this Court of jurisdiction over this matter. See Butner v. Neustadter, 324
21     F.2d 783, 785 (9th Cir. 1963). In Butner, the Ninth Circuit noted "[t]he federal court
22     takes the case as it finds it on removal and treats everything that occurred in the state
23     court as ifit had taken place in federal court." Id. Thus, a motion to vacate a default
24 judgment entered by the state court is analyzed pursuant to Rule 60(b ), just as if the
25     district court had entered the default judgment itself. Id. at 785-86; see also Haight v.
26     US. Dep't ofAgriculture, Case No. 17-cv-00014-CL, 2017 WL 2416361, at *2 (D. Or.
27     Apr. 28, 2017) (setting aside a state court default judgment against the United States and
28     citing Butner along with other cases).

                                                     2
                                                                               20-CV-2134-BEN-KSC
     Case 3:21-cv-00172-BEN-AGS Document 10 Filed 04/22/21 PageID.380 Page 3 of 3



 1          Here, the United States argues the Superior Court's default judgment is void
 2   because Lakeview failed to properly serve the United States. Mot., ECF No. 8, 4 (citing
 3   Fed. R. Civ. P. 4(i) ("Rule 4(i)"). Rule 4(i) requires a party serving the United States to
 4   send a copy of the summons and complaint by registered or certified mail to the Attorney
 5   General of the United States in Washington, D.C. and deliver a copy to "the United
 6   States attorney for the district where the action is brought." Fed. R. Civ. P. 4(i)(l)(A). In
 7   its Motion, the United States argues Lakeview never properly served the United States
 8   Attorney's Office for the Southern District of California as required by Rule 4(i). Mot.,
 9   ECF No. 8, 3. Reviewing the record, the Court finds no evidence the United States was
10   properly served through the United States Attorney's Office. Lakeview therefore appears
11   to have failed to comply with Rule 4(i).
12         If a defendant is not properly served, the Court lacks personal jurisdiction over that
13   defendant and the defendant is not bound by a judgment in the underlying litigation.
14   Mason v. Genisco Tech. Corp., 960 F.2d 849, 851 (9th Cir. 1992). It follows, therefore,
15   that a default judgment against an improperly served defendant "is void and has no res
16 judicata effect." Id. Here, the United States contends the Superior Court's default
17   judgment is void because the United States was not properly served. Mot., ECF No. 8, 4.
18   The Court agrees. Because the United States was not properly served in accordance with
19   Rule 4(i), the Superior Court's default judgment is void as to the United States.
20   IV.   CONCLUSION
21         For the foregoing reasons, the United States' Motion to Vacate Default Judgment
22   (ECF No. 8) is GRANTED. Per the United States' request, it is ORDERED to file its
23   Answer to the Complaint within thirty days from the date of this Order.
24         IT IS SO ORDERED.                                                   >


25         Dated: Apriil_/, 2021
26                                                                           NITEZ
                                                                             t Judge
27
28

                                                  3
                                                                            20-CV-2134-BEN-KSC
